Title: To George Washington from Benjamin Harrison, Sr., 31 January 1783
From: Harrison, Benjamin, Sr.
To: Washington, George


                        
                            Dear Sir
                            Virginia in Council Jany 31 1783.
                        
                        I was in hopes General Chatileause would have furnished you with the quantity and price of his Claret that
                            was carried off from Hampton road that the disagreeable correspondence entered into with Sir Guy Carleton on that Subject
                            might have been closed. As he has not done it and I know the Count expects payment and looks to me to procure it I am
                            under the necessity of renewing it and again asking the favor of you to send in the enclosed Letter & to Order the
                            money when recd to be paid to the order of Colo. Lavellet to whom I have written to forward the Account to you. I am sure
                            you will obligingly excuse my giving you so much trouble on this trifling affair when you consider that my honor is in
                            some measure engaged to settle it to the satisfaction of the Count.
                        I have not had a late return of the number of recruits raised in this State tho’ I fear it is not very
                            considerable. some men are picked up in the upper parts of the Country, which will induce me to turn my attention that way
                            and double the number of recruiting Officers.
                        What are your expectations of a peace? Shall we have one before the end of the next campaign? If we have not
                            may we not expect another set of plundering visitors in this quarter? These are interesting questions & I could
                            wish to have them answered if there is no impropriety in doing it. I am with the greatest respect & friendship Dr
                            Sir Your most obedt & Most hble Servant
                        
                            Benj. Harrison
                        
                        
                            P.S. Your Excellency will not send Sir Guys letter unless Lavalett sends the acct.
                        
                        
                            B.H.
                        
                    